Citation Nr: 9901222	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-12 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for service-connected 
postoperative left tarsal tunnel syndrome with arthritis, 
currently evaluated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1990 to 
October 1992.

This case comes to the Board of Veterans Appeals (Board) 
from a November 1996 RO decision which, in pertinent part, 
denied an increase in a 10 percent rating for a left foot 
disability described as postoperative left tarsal tunnel 
syndrome with arthritis.  The veteran appealed for an 
increased rating.  An RO hearing was conducted in May 1997, 
and a Board hearing was held in October 1998.

The Board notes there are other matters which are not on 
appeal at this time.  The file shows that in November 1996 
the RO denied an increase in a 10 percent rating for service-
connected residuals of a mandible fracture; the veteran was 
notified of this decision in December 1996.  He filed a 
timely notice of disagreement on this issue, and in February 
1997 the RO sent him a related statement of the case. The 
veteran never filed a substantive appeal as to this issue.  
Consequently, such issue is not before the Board.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (1998); Roy v. Brown, 5 
Vet. App. 554 (1993).  The Board also notes that, at the 
October 1998 Board hearing, the veteran appears to be raising 
new claims for increased ratings for residuals of a mandible 
fracture and for a left thumb disability.  As these issues 
are not currently in appellate status, they are referred to 
the RO for appropriate action.


REMAND

The Board notes that at the October 1998 Board hearing, the 
veteran asserted that his service-connected left foot 
disability had increased in severity, and stated that he had 
received VA outpatient treatment for this condition during 
the past year at the Huntington VA Medical Center.  The RO 
should obtain susch VA medical records and associate them 
with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the Secretary and the Board, and must be obtained if the 
material could be determinative of the claim).  Any other 
recent VA or private treatment records since 1996 should be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The veterans last VA compensation examination to evaluate 
his left foot disability was performed in November 1996, and 
he alleges the condition has worsened. Given these 
circumstances, a current VA examination is warranted.  
Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain copies of all VA 
outpatient treatment records dated since 
November 1996.  The RO should also ask 
the veteran to identify any other sources 
of treatment for a left foot disability 
since then, and the RO should obtain the 
related treatment records in accordance 
with 38 C.F.R. § 3.159.

2.  The veteran should undergo VA 
orthopedic and neurologic examinations to 
assess the severity of his  service-
connected postoperative left tarsal 
tunnel syndrome with arthritis.  The 
claims folder should be provided to and 
reviewed by the doctor in conjunction 
with the examination.

3.  Thereafter, the RO should review the 
claim for an increased rating for the 
service-connected left foot disability.  
If the claim remains denied, a 
supplemental 







statement of the case should be issued to 
the veteran and his representative, and 
they should be given an opportunity to 
respond. Then, the case should be 
returned to the Board for further 
appellate review.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
